QUAKER® INVESTMENT TRUST Supplement dated February 8, 2010 To the Prospectus Dated October 28, 2009 for the Quaker Capital Opportunities Fund The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus.Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Statement of Additional Information. Effective February 8, 2010, the following footnote replaces a similar footnote found in the “Average Annual Total Return” table, in the section entitled “Quaker Capital
